                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 31, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

CHARLES RAY HILL,                             §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 2:18-CV-230
                                              §
LORIE DAVIS, et al,                           §
                                              §
         Defendants.                          §

             ORDER GRANTING IN PART AND DENYING IN PART
           DEFENDANT DAVIS’ MOTION FOR PROTECTIVE ORDER

       Plaintiff Charles Ray Hill is an inmate proceeding pro se and in forma pauperis.

In this prisoner civil rights action filed pursuant to 42 U.S.C. § 1983, Plaintiff claims that

his due process and equal protections rights were violated when his custody classification

level was lowered to a more restrictive level. Pending before the Court is Defendant

Lorie Davis’ Motion for Protective Order. (D.E. 34). For the reasons set forth below,

Defendant Davis’ motion is GRANTED IN PART and DENIED IN PART.

I.     BACKGROUND

       Plaintiff is a prisoner in the Texas Department of Criminal Justice, Criminal

Institutions Division (TDCJ-CID) and is currently housed at the McConnell Unit in

Beeville, Texas. Plaintiff is currently serving consecutive (stacked) life sentences on

three convictions for aggravated sexual assault of a child. These convictions were entered

on October 4, 2001, in Hopkins County, Texas.

       Plaintiff sues the following defendants: (1) TDCJ Director Lorie Davis; and (2)

Joni White, the TDCJ Assistant Director - Classifications and Records. Plaintiff claims
1/5
that his constitutional rights were violated in various respects when the TDCJ applied a

new policy to reclassify Plaintiff from his G2 custody classification level to the more

restrictive G3 classification level. Plaintiff seeks declaratory and injunctive relief.

       A Spears hearing was conducted on September 25, 2018. Near the conclusion of

the hearing, Plaintiff requested and was granted two weeks to file an amended complaint.

Plaintiff was granted two extensions of time, until November 23, 2018, to file his

amended complaint. (D.E. 11, 13). Plaintiff subsequently filed his amended complaint in

a timely manner.

        On December 12, 2018, Magistrate Judge B. Janice Ellington issued a

Memorandum and Recommendation (M&R), recommending that the Court retain

Plaintiff’s equal protection claim against TDCJ Director Davis.             (D.E. 20, p. 11).

Magistrate Judge B. Janice Ellington determined that TDCJ Director Davis, as opposed to

Assistant Director White was more likely to have the authority to grant the injunctive

relief requested by Plaintiff. (D.E. 20, p. 10). Magistrate Judge B. Janice Ellington

further recommended that the Court dismiss all remaining claims and Defendant White

for failure to state a claim and/or as frivolous. (D.E. 20, p. 11). Magistrate Judge B.

Janice Ellington ordered service of Plaintiff’s complaint on Director Davis. (D.E. 19).

Senior District Judge Hilda G. Tagle subsequently adopted the M&R. (D.E. 29).

       Director Davis has filed her answer, in which she asserts the defense of qualified

immunity. (D.E. 27, ¶ 13). In a scheduling order, the undersigned directed that: (1)

discovery in this case is due to expire on February 28, 2020; and (2) dispositive motions

are due to be filed on or before the same date. (D.E. 32).
2/5
II.    DISCUSSION

       Director Davis moves the Court for a protective order in order to relieve her from

having to answer Plaintiff’s discovery requests (D.E. 34). Director Davis contends that

she is entitled to qualified immunity and, as such, is shielded from the burden of litigation

until the Court rules on the issue of qualified immunity. (D.E. 34, pp. 2-3). Director

Davis asserts that she has raised the issue of qualified immunity in her answer and

intends to raise same in a dispositive motion. (D.E. 34, pp. 2-3).

       Qualified immunity shields government officials performing discretionary

functions from liability for civil damages so long as their conduct does not violate clearly

established rights of which a reasonable person would have known.                Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). To overcome a defense of qualified immunity, the

plaintiff must satisfy a “two-prong test.” Atteberry v. Nocona Gen. Hosp., 430 F.3d 245,

253 (5th Cir.2005). First, the plaintiff must allege that the defendants committed a

constitutional violation under current law. Id. Second, the plaintiff must allege that “the

defendants’ actions were objectively unreasonable in light of the law that was clearly

established at the time of the actions complained of.” Id.

       The Fifth Circuit “has established a careful procedure under which a district court

may defer its qualified immunity ruling if further factual development is necessary to

ascertain the availability of that defense.” Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir.

2012). The Court must find that the plaintiff has pled “specific facts that both allow the

court to draw the reasonable inference that the defendant is liable for the harm he has

alleged and that defeat a qualified immunity defense with equal specificity.” Id. “[I]f the
3/5
court remains ‘unable to rule on the immunity defense without further clarification of the

facts,’ it may issue a discovery order ‘narrowly tailored to uncover only those facts

needed to rule on the immunity claim.’” Id. (citation omitted).

       The Court has retained Plaintiff’s equal protection claim against TDCJ Director

Davis. Plaintiff specifically claims that his equal protection rights as a “class of one”

have been violated because the implementation of the new internal classification policy

treats him differently than inmates who are similarly situated. Plaintiff has alleged the

following facts as to this claim: (1) inmates having similarly-stacked sentences are being

treated more favorably with their custody classification levels, living arrangements, and

work assignments; and (2) several inmates identified by Plaintiff with similar consecutive

sentences have received more favorable treatment in being returned to G2 status,

remaining in the dorms, and getting their former jobs back. Plaintiff sues Director Davis

because she is in charge of the TDCJ and approved of the 2016 policy change that led to

Plaintiff’s reclassification.

       Plaintiff has pled sufficient facts to allow the court to draw the reasonable

inference that Director Davis may be responsible and liable for the harm alleged and that

defeat a qualified immunity defense with equal specificity. See Engquist v. Oregon Dept.

of Agr., 553 U.S. 591, 601 (2008); Lane v. Director, TDCJ-CID, No. 6:17-CV-504, 2017

WL 8681965, at *2 (E.D. Tex. Dec. 7, 2017) (dismissing prisoner’s equal protection

claim brought in a habeas corpus action because he failed to identify any other similarly-

situated inmates having sentences equivalent to life without parole that were permitted to

have G2 custody level status). However, further clarification is necessary before a ruling
4/5
can be made on the issue of qualified immunity. Therefore, the undersigned will order

limited discovery relevant to the issue of Director Davis’s qualified immunity defense.

III.   CONCLUSION.

       For the foregoing reason, IT IS ORDERED that Director Davis’s Motion for

Protective Order (D.E. 34) is GRANTED IN PART and DENIED IN PART.

Discovery shall be limited to the production of materials which relate specifically to

whether the application of the TDCJ policy at issue has resulted in inmates with multiple-

stacked life sentences like Plaintiff being treated more favorably than Plaintiff.

       It is therefore ORDERED that Director Davis shall respond to any of Plaintiff’s

discovery requests that fall within the parameters set forth above.

       It is further ORDERED that Director Davis is protected from discovery of matters

outside the parameters set forth in this order until the issue of qualified immunity has

been decided.


       ORDERED this 31st day of January, 2020.


                                              ___________________________________
                                              Julie K. Hampton
                                              United States Magistrate Judge




5/5
